Citation Nr: 0122204	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the hands and fingers, on a direct basis and as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a skin condition of 
the feet, on a direct basis and as due to an undiagnosed 
illness.

3.  Entitlement to service connection for headaches, on a 
direct basis and as due to an undiagnosed illness.

4.  Entitlement to service connection for weight gain, on a 
direct basis and as due to an undiagnosed illness.

5.  Entitlement to service connection for joint aches and 
pain, on a direct basis and as due to an undiagnosed illness.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for loss of memory, on 
a direct basis and as due to an undiagnosed illness.

8.  Entitlement to service connection for weakness and a lack 
of energy, on a direct basis and as due to an undiagnosed 
illness.

9.  Entitlement to service connection for an intestinal 
disorder, on a direct basis and as due to an undiagnosed 
illness.

10.  Entitlement to service connection for cellulitis of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Alabama Army National Guard 
from June 1976 to June 1996.  He served on active duty from 
November 1990 to June 1991, including seventeen weeks in 
Southwest Asia.  He also had approximately four months of 
prior active duty, but this service has not yet been 
verified.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating action 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In that decision, the RO 
denied service connection for a skin condition of the hands 
and fingers, a skin condition of the feet, headaches, weight 
gain, joint aches and pain, hypertension, loss of memory, 
weakness and a lack of energy, an intestinal disorder, and 
cellulitis of the left lower extremity.  The Board remanded 
the case to the RO for additional development in February 
2001; the RO has now returned the case to the Board for 
appellate review.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
originally remanded the case, in February 2001, for the RO to 
review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) was completed.  

After all appropriate development actions were taken, the 
remand directed the RO to review the case and, if the 
benefits sought on appeal remained denied, the RO was 
supposed to issue a supplemental statement of the case 
(SSOC).  The SSOC was supposed to contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence received since the issuance of the 
statement of the case as well as the applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time was to be allowed for 
response.

The only action taken by the RO on remand was to issue a form 
letter in March 2001.  This letter provided notice to the 
appellant of the provisions of the VCAA.  The letter asked 
the appellant to provide information concerning the identity 
of those who held pertinent records.  The appellant did not 
respond to that letter, and the RO simply returned the case 
to the Board without taking any further action.  

The Board finds that the RO has not complied with the duty to 
assist provisions contained in the new law.  Under the newly 
enacted criteria, the Secretary shall make reasonable efforts 
to obtain adequately identified relevant records (including 
private records).  Furthermore, efforts to obtain government 
records must continue until either the records are obtained 
or it becomes reasonably certain that the records do not 
exist or that further efforts would be futile.  In the case 
of a claim for disability compensation, the Secretary is 
supposed to provide a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim. 

In this case, there were a number of development actions that 
should have been taken by the RO but were not.  These are 
described in the discussion that follows.  

First, the Board notes that there is a need for clarification 
of the organization representing the appellant.  Review of 
the claims folder indicates that, throughout the current 
appeal, the Alabama Department of Veterans Affairs has 
represented the appellant.  VA Form 21-22, Appointment Of 
Veterans Service Organization As Claimant's Representative 
(VA Form 21-22), which was completed in June 1998, indicates 
that two organizations, the State of Alabama Department of 
Veterans Affairs as well as The American Legion are the 
appellant's representative.  However, under 38 C.F.R. 
§ 20.601, only one representative may be recognized.  
Therefore, the RO should ask the appellant to clarify which 
organization that he desires to represent him.  

Second, the Board notes that the appellant's DD Form 214, 
Certificate Of Release Or Discharge From Active Duty 
(DD 214), of record indicates that, in addition to his active 
service in the Army from November 1990 to June 1991, he also 
had four months of prior active service.  However, this prior 
active service has not been verified.  On remand, the RO 
should verify the dates of the appellant's first period of 
active duty.  

Third, it appears that the service medical records in 
evidence have essentially come from the appellant's Alabama 
National Guard service.  On remand, therefore, the RO should 
contact the proper entity to obtain the service medical 
records associated with both of the appellant's periods of 
active Army service.  

Fourth, the National Guard medical records currently in 
evidence identify private health care providers who treated 
the appellant for various disorders.  In particular, the 
appellant cited Dr. Alex K. Curtis as a provider of treatment 
for cellulitis and for hypertension as well as Dr. Gerald and 
Dr. Perret as providers of treatment for pneumonia.  
Importantly, however, only a small sample of records of 
treatment that the appellant received from Dr. Curtis are 
currently on file.  Consequently, the Board believes that, on 
remand, the RO should take steps to obtain the complete 
records from each identified provider and associate them with 
the claims folder.  

Fifth, according to the service medical records, the November 
1990 report of medical history indicates that the appellant 
was not taking any medication and that he denied having high 
blood pressure.  Thereafter, the appellant had a blood 
pressure reading of 138/88 on December 3, 1990 as well as an 
additional reading of 122/96 on April 7, 1991, with a recheck 
reading of 136/98.  The medical evidence of record also 
indicates that the appellant has been treated for 
hypertension for several years now.  Thus, there is competent 
evidence of a current disability and evidence that the 
hypertension may be associated with service.  However, there 
is no medical opinion of record as to the onset date of the 
appellant's hypertension.

Sixth, it is not clear whether the physician who conducted 
the VA general medical examination in February 1999 reviewed 
the veteran's claims file.  Furthermore, the examiner failed 
to discuss etiology and/or onset dates for most of the 
diagnosed conditions.

Thus, to comply with the provisions of the VCAA and the Court 
guidance denoted above, additional development is again 
indicated.  Accordingly, this case is REMANDED for the 
following:

1.  The appellant should be asked to 
clarify which service organization will 
be representing him in this appeal.  The 
appellant must be requested to execute 
properly a new VA Form 21-22 designating 
his representative.  

2.  The RO should also verify, through 
official channels, the appellant's first 
period of active service in the Army.  
Additionally, the RO should obtain the 
Army medical records associated with both 
of his periods of active service.  

3(a).  Also, the RO should contact the 
appellant to request names and addresses 
of VA and private physicians and/or 
medical facilities that have provided him 
treatment for any of his claimed 
conditions from 1989 to the present.  The 
Board is particularly interested in 
copies of relevant treatment that the 
veteran has received from Dr. Alex K. 
Curtis, Dr. Gerald, and Dr. Perret.  

3(b).  All available relevant reports not 
already of record should be obtained from 
these physicians and/or medical 
facilities.  The appellant should 
appropriate signed consent forms for the 
release of said private medical reports 
to the VA.  All records obtained should 
be associated with the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results and should be afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.  

4(a).  After the above development is 
completed, the RO should arrange for a VA 
examination by an appropriate specialist 
to determine the etiology and onset of 
the appellant's hypertension.  The claims 
file, including all in-service and post-
service treatment records, should be made 
available to the examiner.  All studies 
and tests deemed necessary should be 
conducted, and the results of such 
evaluations should be included in the 
examination report.  

4(b).  The examiner is requested to 
review the pertinent medical records, 
examine the veteran, and provide a 
written opinion as to the presence, 
etiology and onset of any hypertension 
found.  Specifically, the examiner is 
requested to provide an opinion as to 
whether it is as likely as not that any 
documented hypertension is related to 
symptoms or signs that the appellant may 
have had in service or within one year 
after service separation.  The examiner 
should also discuss, with degree of 
medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year after service separation 
are the first manifestations of said 
hypertension, as well as the approximate 
date of onset thereof.  All pertinent 
blood pressure readings of record should 
be discussed.  If it is determined that 
any further examination(s) is(are) needed 
for the making of the aforementioned 
opinions, such examination(s) should be 
scheduled.  

5(a).  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should schedule appellant for appropriate 
examinations to determine whether the 
conditions for which service connection 
is claimed (including a skin condition of 
the hands and fingers, a skin condition 
of the feet, headaches, weight gain, 
joint aches and pain, loss of memory, 
weakness and a lack of energy, an 
intestinal disorder, and cellulitis of 
the left lower extremity) are currently 
manifested, and if so, their etiology.  
All indicated tests and studies should be 
accomplished, and the results of such 
evaluations should be included in the 
examination report.  The entire claims 
file should be reviewed by the examiners 
in connection with the examinations.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings and should provide detailed 
reasons for their medical conclusions.  

5(b).  The examiners should opine as to 
the etiology of any currently manifested 
medical disorders.  These conclusions 
should include opinion as to whether it 
is as likely as not that the appellant's 
claimed medical conditions are causally 
or etiologically related to his military 
service or to some other cause or causes.  
The examiner should state whether there 
is any evidence that any current 
diagnosed pathology is related to any 
signs or symptoms that the appellant 
experienced during service.

5(c).  If any condition or pathology 
concerning the skin condition on the 
hands and fingers, skin condition on the 
feet, headaches, weight gain, joint aches 
and pain, loss of memory, weakness and a 
lack of energy, and an intestinal 
disorder cannot be attributed to a 
diagnosed illness, the appropriate 
examiner should state whether there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War; whether the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the appellant's most 
recent departure from service during the 
Gulf War; or whether the undiagnosed 
illness was the result of some other 
cause or causes.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See, e.g., Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

7.  Thereafter, the RO should readjudicate 
the service connection claims on appeal.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




